UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): September 7th, 2015 New Asia Holdings, Inc. (Exact name of small business issuer as specified in its charter) Nevada 45-0460095 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 33 Ubi Ave 3 07-58 Vertex Tower A Singapore, 408868 (Address of principal executive offices) +65-6702-3808 (Issuer’s telephone number) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF PRINCIPAL OFFICERS Resignations Effective September 7th, 2015, Mr. Scott C. Kline (“Mr. Kline”) resigned as the current Secretary of the Company. The resignation was not the result of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. Appointments On September 7th, 2015,Mr. Jose A. Capote (“Mr. Capote”) was appointed to serve as the Company’s Secretary and Vice President. Mr. Capote has accepted such appointment. The biography for Mr. Capote is provided as an attachment herein. Family Relationships There is no family relationship between Mr. Capote and any of the Company’s directors or officers. Related Party Transactions Mr. Capote is currently a shareholder of the Company through his 50% ownership of Earth Heat Ltd. There are no other related party transactions reportable under Item 5.02 of Form 8-K and Item 404(a) of Regulation S-K. Item 9.01 Financial Statements and Exhibits (d) Exhibits. Exhibit No. Description Exhibit No. Description CURRICULUM VITAE JOSE ANTONIO CAPOTE SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. New Asia Holdings, Inc. Date September 8th, 2015 By: /s/ Lin Kok Peng Lin Kok Peng Chief Executive Officer 2
